213 F.3d 742 (D.C. Cir. 2000)
City of Centralia, Washington, Petitionerv.Federal Energy Regulatory Commission, Respondent
No. 99-1273
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued April 11, 2000Decided June 9, 2000

On Petition for Review of Orders of the Federal Energy Regulatory Commission
James B. Vasile argued the cause for petitioner.  With him  on the briefs was Joseph E. Stubbs.
Laura J. Vallance, Attorney, Federal Energy Regulatory  Commission, argued the cause for respondent.  With her on  the brief were John H. Conway, Acting Solicitor, and Susan  J. Court, Acting Deputy Solicitor.
Before:  Edwards, Chief Judge, Henderson and Rogers,  Circuit Judges.
Opinion for the Court filed by Chief Judge Edwards.
Edwards, Chief Judge:


1
The City of Centralia, Washington  ("Centralia") brings this petition for review to challenge an  order of the Federal Energy Regulatory Commission  ("FERC" or "Commission") requiring Centralia to conduct a  study of the effects of the Yelm Hydroelectric Project on the  anadromous fish in the Nisqually River.  Centralia filed an  application in 1989 for a license to operate the existing Yelm  Hydroelectric Project.  The National Marine Fisheries Service ("NMFS") recommended that FERC require Centralia  to construct a tailrace barrier to prevent harm to the river's  anadromous fish population.  The Acting Director of Hydropower Licensing determined that the cost of constructing a  tailrace barrier could not be justified, because the benefits of  the barrier had not been demonstrated.  He held, however,  that a study should be undertaken to determine whether, and  to what extent, the Project was harmful to the fish.  FERC,  with two Commissioners dissenting, denied Centralia's petition for rehearing.  Centralia now petitions for review.


2
Under sections 4(e) and 10(a) of the Federal Power Act  ("FPA" or "Act"), 16 U.S.C. SS 797(e), 803(a), as amended by  the Electric Consumers Protection Act ("ECPA"), Pub. L.  No. 99-495, 100 Stat. 1243 (1994), FERC must balance power  and non-power values when deciding whether to issue hydropower licenses. In this case, Centralia contends that the  Commission's order requiring a study should be vacated,  because FERC failed to accurately weigh the high cost of the  study against the negligible benefits to be derived from the  study.  We agree.  FERC does not dispute that the study  will cost Centralia up to $300,000 to determine whether a  tailrace barrier costing $1,000,000 should be constructed. FERC also concedes that the study could prove inconclusive.  In addition, FERC has no meaningful hard evidence to prove  that the hydroelectric project is harmful to fish.  In contrast, the Nisqually Indian Tribe("Tribe"), which operates a fishery  on the river, has submitted concrete data to show that no real harm to the fish results from the Project.  In short, the  record in this case does not support either the construction of  a tailrace barrier or a study to determine its feasibility. Accordingly, the petition for review is granted.

I. Background

3
Centralia operates the Yelm Hydroelectric Project along  the Nisqually River.  In the late 1970s, the Nisqually Indian  Tribe, which operates a fishery along the Nisqually River,  filed a complaint claiming that the Yelm Project was harming  the fishery.  Centralia and the Tribe subsequently commenced negotiations in an effort to settle the Tribe's claims.In 1985, in a separate proceeding, FERC determined that  Centralia, which had been operating the Yelm Project since  1930 without a license, was required to file for a license.Centralia submitted a license application in 1989.


4
The Tribe and Centralia finally reached a settlement in  1991.  See Stipulation and Settlement Agreement between  the City of Centralia and the Nisqually Indian Tribe, Executed Feb. 28, 1991, reprinted in Joint Appendix ("J.A.") 88.Centralia agreed to provide the Tribe with money, land, and  other concessions in exchange for the Tribe's support in its  license application with FERC.  Centralia also agreed to  achieve a minimum flow in the river.


5
In the original settlement between Centralia and the Tribe,  Centralia agreed to construct a tailrace barrier.  Not long  after the settlement was signed, however, the Tribe submitted a letter to Centralia stating that it did not believe that a  tailrace barrier was either necessary or desirable.  See Letter  from Dorian S. Sanchez, Chairman, Nisqually Indian Tribe to  William C. Cummings, Director, Centralia City Light (July  25, 1991), reprinted in J.A. 103.  The letter noted that, "since  minimum flows were established in 1977," the Tribe had "not  documented any delay problems at the powerhouse."  Id. at  2, reprinted in J.A. 104.  Moreover, the letter stated that a  tailrace barrier would "have an immediate and ongoing negative impact on fisheries habitat."  Id.  Finally, the letter  acknowledged that, in lieu of constructing a tailrace barrier, Centralia had committed to contribute an amount equal to  one-half the cost of a tailrace barrier to support fisheries  enhancement projects within the Nisqually River basin.  Id. The Tribe viewed these other fisheries enhancements as  "much more beneficial" than a tailrace barrier.  Id.  On this  last point, the letter noted that


6
[t]he Nisqually Tribe's 1990 settlement agreement with Centralia calls for Centralia to construct a tailrace barrier.  This portion of the agreement was based on the assumption that a tailrace barrier would be required of Centralia by FERC;  it was not based on a lengthyanalysis of the need for the barrier and should not beused by FERC or other agencies as a basis for requiring such a barrier.  If the tailrace barrier is not imposed by FERC, Centralia and the Nisqually Tribe will meet tomodify the settlement agreement to provide additional funding for fisheries enhancement.


7
Id. at 2-3, reprinted in J.A. 104-05.  Subsequently, in a  response to FERC's request for additional information, Centralia maintained that a tailrace barrier would not be in the  public interest, both because of its "high cost" and the  "absence of any reliable data to support the need for the  barrier."  See Centralia's Response to Enclosure B of FERC  Staff Letter Dated April 12, 1991, reprinted in J.A. 111.


8
Meanwhile, as Centralia and the Tribe moved to avoid  construction of a tailrace barrier, officials from NMFS  pressed a different view.  NMFS recommended to FERC  that, as a condition of any license, Centralia should be required to build a tailrace barrier to protect the fish.  See  Letter from Dean L. Shumway, Director, Division of Project  Review, FERC to Merritt E. Tuttle, Division Chief, NMFS  (Mar. 23, 1992), reprinted in J.A. 169 (noting NMFS' recommendations).  On March 16,1992, however, FERC issued an  Environmental Assessment for the license and determined  that a tailrace barrier was not justified.  See Environmental  Assessment for Hydropower License, Yelm Project, Mar. 16,  1992, 22-23, reprinted in J.A. 115, 141-42.  The Assessment  noted that fish could certainly be attracted to "the high velocity of the tailrace discharge flows" which could delay  migration or could injure or kill the fish, and that a tailrace  barrier would prevent those harms.  Id. at 22, reprinted in  J.A. 141.  But, the Assessment stated, no "site-specific studies have been completed that quantify the numbers, if any, of  salmon delayed in their upstream migration ... or the numbers that are injured or killed."  Id.  The Assessment also  noted the Tribe's findings that minimum flow had reduced the  problem and that large numbers of salmon had successfully  migrated past the Project without a tailrace barrier.  The  Assessment concluded:


9
Since no information exists regarding the magnitude of delay, false attraction, or turbine blade mortality of salmon that the project could be causing, if any, we cannot conclude that tailrace barriers would significantly reduce delay of upstream migrants or turbine runner mortality.


10
Therefore, we cannot conclude that significant en-hancement to the river's salmon populations  or fishery would be achieved with construction of the tailrace barrier.  Consequently, a tailrace barrier cannot be justified.


11
Id. at 23, reprinted in J.A. 142.


12
Because FERC had rejected NMFS' recommendation of a  tailrace barrier, an effort was made pursuant to S 10(j) of the  FPA, 16 U.S.C. S 803(j), to reconcile the disagreement between the agencies.  FERC allowed NMFS time to substantiate the need for a tailrace barrier.  See Letter to Merritt E.  Tuttle (Mar. 23, 1992), reprinted in J.A. 169.  In response to  FERC's inquiry, NMFS claimed that the Environmental Assessment was "seriously flawed."  Letter from Merritt E.  Tuttle, Division Chief, NMFS to Dean L. Shumway, Director,  Division of Project Review, FERC (Apr. 30, 1992), reprinted  in J.A. 173.  NMFS argued that there was not enough  information about harm to the fish, because Centralia had  failed to do a study on the impact of the Yelm Project.  It  noted that NMFS' general policy is to require tailrace barriers, because fish can be injured in the tailrace.  It described how that happened and noted that "[d]elay and injury has  been documented at a number of sites."  Id. at 174.


13
NMFS also asserted that sufficient evidence demonstrated  potential harm to the fish.  It claimed that, even without a  study, injury and false attraction were potential problems,  because the fish in the river were definitely strong enough to  swim up to the turbine.  NMFS contended that "FERC's  failure to order Centralia to conduct [a] tailrace study ...has created the informational void present at this time."  Id.  at 6, reprinted in J.A. 178.  NMFS thus recommended that  FERC either order the barrier to be built or order Centralia  to conduct a study evaluating the impacts of the Project on  the fisheries.


14
Two meetings between FERC and NMFS officials (along  with other interested parties) were held during the summer  of 1992, and NMFS officials submitted further arguments in  support of their recommendation.  The meetings did not  resolve any issues, however.  Everyone agreed that salmon  can be found in the tailrace area, but the parties disagreed  about whether the fish were harmed.  NMFS continued to  insist that either a barrier should be built, or a study done.It submitted a so-called "Summary of Key Evidence" to make  the case for its recommendation.  It noted that fish are  commonly observed in the tailrace;  that someone witnessed a  fish trying to swim into the tubes and one fish jumped and  likely injured itself;  and that false attraction, delay and  injury "has commonly occurred at other powerhouse tailraces  in the Pacific Northwest."  Summary of Key Evidence, submitted by Merritt E. Tuttle, DivisionChief, NMFS, Aug. 18,  1992, reprinted in J.A. 197.


15
In April 1996, FERC issued a Final Environmental Impact  Statement (assessing the cumulative impacts of the Yelm  Project with another hydroelectric project on the river) that  concluded that the operation of the two projects would result  in minor impacts on the environment, which would be outweighed by the projects' benefits.  The report also stated  that the fish stocks at issue were listed "healthy."  A "healthy  stock" listing means that a "stock of fish [is] experiencing production levels consistent with its available habitat and  within the natural variations in survival for the stock."  Final  Environmental Impact Statement, Nisqually Hydroelectric  Project, July, 1996, reprinted in J.A. 206, 226-27 (listing  chinook salmon, coho salmon, chum salmon, pink salmon, and  winter steelhead trout stock as "healthy").


16
Finally, on March 7, 1997, the Acting Director of the Office  of Hydropower Licensing issued an order rejecting NMFS'  recommendation that Centralia build a tailrace barrier, but  accepting the recommendation that Centralia be required to  conduct a study on the potential need for a tailrace barrier.The order concluded that "the information is not sufficient to  quantify" the harm to the fish "caused by the Yelm Project's  tailrace, or the consequences of these potential projectinduced effects on the stream's fishery."  City of Centralia  Light Dep't, 78 F.E.R.C. p 62,171, at 64,636 (1997).  Thus, the  incremental benefits of the barrier were not demonstrated  sufficiently to justify the cost of the barrier.  However, the  Director agreed with NMFS that "a study is necessary to  determine how many fish are injured or killed by contact with  the project turbine blades ... [and] also ... [that] a study is  needed to determine how much false attraction and delay" is  occurring.  Id.


17
Centralia sought rehearing, claiming that a study was not  justified.  While the petition for rehearing was pending, the  Tribe continued to support Centralia's contention that a study  was neither necessary nor justified.  It reiterated its earlier  recommendation that a tailrace barrier not be constructed,  and stated that, in its view, "further studies are not needed  and would be a waste of resources."  Letter from David A.  Troutt, Natural Resources Director, Nisqually Indian Tribe  to Director, Office of Hydropower Licensing, FERC 4 (Apr.  11, 1997), reprinted in J.A. 317, 320.  The Tribe also elaborated on the value to be derived from the alternative fishery  enhancement measures that Centralia would fund if Centralia  were not required to build the barrier.  Specifically, the Tribe noted that


18
[t]hese alternative measures address the single greatest threat to the salmon resources along the Nisqually Riverand tributaries, the threat of increasing development pressure due to urbanization along the basin's shorelines. They will focus on the acquisition for permanent protection and rehabilitation of critical habitat areas along the river and major tributaries.  This would further the adaptive management goals discussed above and required under current approaches to salmon management, and would be substantially more beneficial than imposinga costly tailrace barrier that addresses a minimal or non-existent problem.


19
Id.  The Tribe also submitted additional support in 1998 and  1999, stating that, in its annual harvest management activities, there were "no indications through [its] surveys that the  fish are being delayed at any point during their migration."Letter from David A. Troutt, Natural Resources Director,  Nisqually Indian Tribe to Bill Tobin, Natural Resources  Attorney, Nisqually Indian Tribe (May 12, 1998), reprinted in  J.A. 327;  Letter from David A. Troutt, Natural Resources  Director, Nisqually Indian Tribe to Bill Tobin, Natural Resources Attorney, Nisqually Indian Tribe (Feb. 11, 1999),  reprinted in J.A. 333.


20
Before FERC acted on Centralia's petition for rehearing,  Centralia and the Tribe concluded an amendment to their  settlement agreement.  They agreed:


21
to use their best efforts to obtain concurrence ofFERC [and other agencies] that the tailrace barrier should not be a condition of Centralia's FERC li-cense.


22
if ... Centralia is not required to construct thetailrace barrier, then Centralia and the Tribe shallequally share Centralia's savings from not having to construct the barrier.


23
money paid by Centralia to the Tribe ... shall besegregated by the Tribe and used exclusively for the protection, rehabilitation or enhancement of the ana-dromous fisheries resources of the Nisqually River.


24
Stipulation and Settlement Agreement between the City of  Centralia and the Nisqually Indian Tribe, Amendment No. 1,  reprinted in J.A. 328.


25
FERC then denied rehearing.  It noted that there is  evidence of fish in the Project's tailrace, and that, "[b]ased on  the record before us, during parts of the salmonid migration  season, the tailrace flows nearly equals flow in the bypassed  reach," and that fish could be attracted to it, "especially  during August and September."  City of Centralia Light  Dep't, 87 F.E.R.C. p 61,383, at 62,421 (1999).  The Commission thus concluded that fish might be harmed.  FERC noted  that this sparse evidence, while not enough to support an  order requiring the construction of a tailrace barrier, was  enough to require Centralia to conduct a study.


26
Two Commissioners dissented.  Commissioner Bailey stated that she was not convinced that the evidence in the record  was sufficient to require a study, and she did not believe that  a study was justified under the balancing required by Part I  of the Act.  She pointed out that "the record submissions ...both before and after the date of the [environmental assessment] do nothing more than suggest, based on isolated observations and flow-based understandings, the presence of fish  (including a single jumping adult salmon) in, or the attraction  of fish to, the tailrace area of the project."  Id. at 62,423.She cited with approval the Tribe's studies and stated that  they demonstrated that there was no need for Centralia to  conduct a study.  She stated that the Commission had failed  to engage in the balancing of costs and benefits required by  the Act and that the costs of a study outweighed any perceived benefits.  She cited Amendment No. 1 of the  Centralia-Tribe settlement and stated that any concerns she  might have had about not ordering the barrier were alleviated  by the parties' agreement to spend the savings on other  fishery enhancements.  See id. at 62,424.  Commissioner HErbert agreed with Commissioner Bailey, adding that  "funds are more efficiently utilized if spent on species enhancement measures, as stipulated between the city and the  tribe, rather than the study prescribed in this matter."  Id. "Let us remember," he added, "it is the survival and enhancement of the species which is paramount."  Id.  This appeal followed.

II. Analysis

27
This case presents an odd conjunction of statutory provisions, which were fully explored in United States Dep't of  Interior v. FERC, 952 F.2d 538 (D.C. Cir. 1992):


28
Under the FPA, FERC may license hydroelectric projects on federal lands and on waterways that are subject to congressional regulation under the Commerce Clause.16 U.S.C. S 797(e) (1988).  Under sections 4(e) and 10(a)of the FPA, 16 U.S.C. SS 797(e), 803(a), as amended by the Electric Consumers Protection Act ("ECPA"), Pub.L. No. 99-495, 100 Stat. 1243 (1986), FERC must consider environmental issues when deciding whether to issue hydropower licenses.


29
In deciding whether to issue any license under [the FPA] for any project, the Commission, in addition to the power and development purposesfor which licenses are issued, shall give equal consideration to the purposes of energy conservation, the protection, mitigation of damage to, and enhancement of, fish and wildlife (including related spawning grounds and habitat), the protection of recreational opportunities, and the preservation of other aspects of environmental quality.


30
16 U.S.C. § 797(e) (1988).All licenses issued under this subchapter shall be on the following conditions:  That the project adopted ...will be best adapted to a comprehensive plan ... for the adequate protection, mitigation, and enhancement of fish and wildlife (including related spawning grounds and habitat)....


31
16 U.S.C. § 803(a)(1988).


32
Additionally, under section 10(j) of the FPA, 16 U.S.C. S 803(j), FERC must impose conditions on licenses "based on recommendations received pursuant to the Fish and Wildlife Coordination Act (16 U.S.C. S 661 et seq.) from the National Marine Fisheries Service, the United States Fish and Wildlife Service, and State fish and wildlife agencies."  S 803(j)(1).  FERC retains ultimate authority, however, to decide whether any recommended conditions are "inconsistent with the purposes of" the FPA or other laws.  S 803(j)(2).  When it acts contrary to a recommendation received from a wildlife agency, FERC must make an appropriate finding on therecord to justify its decision.  Id.


33
The ECPA amendments to the FPA, which added the "equal consideration" language to section 4(e) and created the section 10(j) process, were aimed primarily at increasing FERC's sensitivity to environmental concerns....


34
[However], the ECPA amendments do not give environmental factors preemptive force.... FERC still is charged with determining the "public interest," i.e., balancing power and non-power values.  Even where the fish and wildlife agencies make formal section 10(j) recommendations, those agencies have no veto power.  See National Wildlife Fed'n v. FERC, 912 F.2d 1471, 1480(D.C. Cir. 1990) ("While the Commission must address each recommendation, the discretion ultimately vests in the Commission as to how to incorporate each recommendation.  If we read the statute any other way, the Commission would be held hostage to every agency recommendation, and the Commission's role of reconciling all competing interests would be compromised.").


35
Id. at 543-45.  See also City of Oconto Falls v. FERC, 204 F.3d 1154, 1160 (D.C. Cir. 2000) ("[T]he Commission still is  charged with determining the 'public interest,' i.e., balancing  power and non-power values.  Even where the fish and  wildlife agencies make formal § 10(j) recommendations, those  agencies have no veto power.") (citations and internal quotation marks omitted).


36
The question raised in this petition for review is whether  FERC's order, "requiring Centralia to conduct a study to  determine the extent of [Yelm] project impacts on the upstream migration of steelhead trout and salmon," City of  Centralia, 87 F.E.R.C. at 62,421-22, is supported by substantial evidence and is not arbitrary and capricious.  See United  States Dep't of Interior, 952 F.2d at 545 (stating the substantial evidence and arbitrary and capricious standards of review);  City of Oconto Falls, 204 F.3d at 1159 (same);  Texaco,  Inc. v. FERC, 148 F.3d 1091, 1095 (D.C. Cir. 1998) (same).Because FERC's order is devoid of "reasoned decision making," Texaco, 148 F.3d at 1095, and lacks substantial evidence  to justify requiring Centralia to conduct a study, we are  constrained to grant the petition for review.


37
FERC is required by sections 4(e) and 10(a) of the Act to  give "equal consideration" to energy and environmental considerations.  In other words, it must "balanc[e] power and  non-power values."  United States Dep't of Interior, 952 F.2d  at 545.The statute does "not give environmental factors  preemptive force."  Id.  FERC's order in this case makes no  attempt whatsoever to "balance" power and non-power values  in justifying the need for a study.  The reason seems obvious: there are no material environmental considerations that  weigh in favor of a study.


38
FERC is clear, and the record surely supports its conclusion, that there are no facts sufficient to require Centralia to  construct a tailrace barrier.  See City of Centralia, 87  F.E.R.C. at 62,421.  The agency's Environmental Assessment  report made it plain that there was nothing in the record to  support the construction of a tailrace barrier.  Environmental  Assessment at 23, reprinted in J.A. 142.  In other words,  FERC's own studies could uncover no non-power concerns.  And during the § 10(j) exchanges between FERC and NMFS  officials, FERC never varied from the position taken in the  Environmental Assessment that the costs of a barrier could  not be justified.


39
Having acknowledged that a barrier is not justified, FERC  stumbles badly in concluding that the costs of a study could be justified.  FERC is certainly empowered to require an  applicant to conduct a study when there is some evidence of a  problem and a study is necessary to determine the extent of  the harm.  But not even FERC is suggesting that an applicant has a duty to determine if a problem exists.  Yet, that is  the result of the disputed order in this case.


40
FERC's order articulates no evidence of harm.  Rather,  FERC relies on the fact that fish are observed in the  Project's tailrace and the assertion that "during parts of the  salmonid migration season, the tailrace flows nearly equals  flow in the bypassed reach."  Thus, FERC argues, "salmonids could be attracted to the tailrace discharge or the bypassed reach" and "either be delayed in their migrations or  injured or killed if they enter the draft tubes and are struck  by the turbines."  City of Centralia, 87 F.E.R.C. at 62,421.FERC's conclusion is based on sheer speculation.  Therefore,  it cannot be said that there is substantial evidence justifying a  study.  See Bangor Hydro-Elec. Co. v. FERC, 78 F.3d 659,  663 (D.C. Cir. 1996) (rejecting characterization that an agency  conclusion was a "finding" where it was merely a prediction  based on opinions).  That fish could be attracted to the flow  is not evidence of a problem that warrants a study.  Indeed,  FERC's only evidence that fish are harmed is that someone  saw a single jumping fish that hit a concrete barrier and may  have been hurt.  City of Centralia, 87 F.E.R.C. at 62,421 n.7.This is not evidence enough to support the disputed conclusion in this case.


41
Not only is there no substantial evidence to support  FERC's order, there is substantial evidence to support the  opposite position endorsed by Centralia and the Tribe.  As  already noted, the record contains abundant submissions from  the Tribe showing that, based on the Tribe's surveys, no  harm results from the Project.  See Letter to Director of the  Office of Hydropower Licensing (Apr. 11, 1997) (stating that  the Tribe believed that both the barrier and a study were  unnecessary and describing the benefits of the other fishery  enhancement projects), reprinted in J.A. 317.  See also Letter to William C. Cummings (July 25, 1991), reprinted in J.A.  103 ("[S]ince minimum flows were established in 1977 we have not documented any delay problems at the powerhouse,"  and "we have studied chinook and pink migration and determined that these species were found far upstream of the  powerhouse at an early date.");  Letter to Bill Tobin (May 12,  1998), reprinted in J.A. 327 (noting that after conducting field  surveys on foot, boat, raft or helicopter, the Tribe had "not  noticed any delays caused by the power plant associated with  the Centralia hydroelectric project");  Letter to Bill Tobin  (Feb. 11, 1999), reprinted in J.A. 333 (same).  Neither NMFS  in its submissions nor FERC in its order point to record  evidence to refute the Tribe's submissions.


42
Finally, Centralia contends, and we agree, that FERC's  order is arbitrary and capricious for want of reasoned decision making.  On the record here, "the costs of [FERC's]  prescription far outweigh any benefits to fish or the general  environment and is therefore unreasonable."  Bangor HydroElec., 78 F.3d at 663.  FERC acknowledges that "a study  could be rather expensive [i.e., as much as $300,000] and  could prove inconclusive."  City of Centralia, 87 F.E.R.C. at 62,421 n.3.  And Centralia and the Tribe convincingly argue  that the more than $500,000 that Centralia will contribute to  pay for alternative fishery enhancement measures is a far  superior way to protect the fish and river environment than a  $300,000 expenditure for what will likely be an inconclusive  study on the feasibility of a tailrace barrier.


43
FERC has no reasonable answer to Centralia's argument,  because it has failed to weigh the relative costs and benefits  of the proposed study.  Standing alone, the study is arguably  too expensive, for it is difficult to justify a $300,000 expenditure for an inconclusive study to determine whether to spend  another $1,000,000 to construct a tailrace barrier to address a  problem that has not been identified.  When weighed against  the alternative remedies proposed by Centralia and the Tribe,  however, the order requiring a study borders on absurd.


44
Given the record in this case, we must conclude that FERC  has not provided reasonable support, i.e., "substantial evidence," either for the construction of a tailrace barrier or a  study to determine its feasibility;  and we also must conclude that FERC has failed to show, in the required statutory  balancing of power and non-power values, that a study is  "reasonably related to its goal" of enhancing the fishery of  the Nisqually River.  Bangor Hydro-Elec., 78 F.3d at 664.

III. Conclusion

45
For the aforementioned reasons, the petition for review is  granted.  FERC's order requiring Centralia to conduct a  study is hereby reversed and vacated.